         Case 1:18-cr-00218-TSC Document 99-7 Filed 04/19/19 Page 1 of 6
                                        UNCLASSIFIED


                           UNITED STATES DEPARTMENT OF JUSTICE
                            FEDERAL BUREAU OF INVESTIGATION




                                    Washington Field Office
                                      601 4th Street NW
                                    Washington, DC 20535

File Number:

Requesting Official(s) and Office(s):

Task Number(s) and Date Completed:

Name and Office of Linguist(s):                                  , WFO

Name and Office of Reviewer(s):                          , WFO

Source Language(s):                         Russian

Target Language:                            English

Source File Information
303340.docx

                                  VERBATIM TRANSLATION

Participants:


Mariya Valeryevna Butina


Abbreviations:
SF RS RF              Federation Council of the Federal Assembly of the Russian Federation
TsB                   Central Bank




                                        UNCLASSIFIED
        Case 1:18-cr-00218-TSC Document 99-7 Filed 04/19/19 Page 2 of 6
                                        UNCLASSIFIED


[TN:
FOMIN, Alexander, whose real name was Aleksandr Semonovich FEKLIZOV, was the KGB
Resident in Washington, DC at the time of the Cuban missile crisis. He contacted John A. Scali
to ask whether President John Kennedy would follow through on his threat to retaliate against
Moscow, not Havana, if a Soviet missile were fired at the United States from Cuba. According
to Scali’s friend Warren Rogers, Scali impulsively answered Fomin’s question with the words,
“You’re goddamn right he would!” Then Fomin proceeded to lay out a plan by which the Soviet
Union would dismantle the Cuban missile bases if the American government would pledge not to
invade Cuba. Scali undertook to relay this message to the State Department.

SCALI, John A., was hired in 1961 from the Associated Press to serve as diplomatic
correspondent for ABC News. Having been approached by Alexander Fomin about a Russian
plan to avoid confrontation in Cuba [see above], Scali returned to the State Department press
office and relayed Fomin’s message. Some hours later, when the State Department had already
instructed Scali to tell Fomin that the Kennedy administration saw possibilities in his proposal,
Khrushchev, communicating through the US embassy in Moscow, made a similar proposal but
stipulated that the United States abandon its missile sites in Turkey. However, the State
Department did not cede to Khrushchev’s demand and it continued to employ Scali as
intermediary until the Cuban missile crisis was defused. Internet sources imply that Scali’s
communications with Fomin paralleled Krushchev’s communications with Kennedy but that the
two channels were not initially coordinated.]




                                        UNCLASSIFIED
         Case 1:18-cr-00218-TSC Document 99-7 Filed 04/19/19 Page 3 of 6
                                         UNCLASSIFIED


Note on Forming a Channel of Informal Communication between Russia and the USA

         Informal communication among states always plays an important role and organically
supplements formal channels such as embassies, committees and commissions, and work in the
framework of international organizations. Informal channels play a special role in forming a
background for the work of formal institutions, but sometimes even a decisive role in resolving
international conflicts (the author has in mind the meeting of Aleksandr Fomin with the
American journalist John Scully at the time of the Caribbean crisis of 1962. Through those two
citizens, informal talks between the USSR and the USA were held (the author harbors no
illusions about Mr. Fomin’s workplace, but the main point is the fact that the talks were of an
unofficial nature at a time when neither party to the conflict was able, without losing face, to
make concessions). Moreover, informal communication serves to achieve such goals as
forming relations of trust in the business milieu, developing a country’s ability to attract
investment and the dialogue of civic organizations, on the basis of communality of interests
and similarity of cultures.
         Russia has more than once made attempts at establishing an informal agent of
influence on US territory as, for example,
                                                               partly fulfilled that function;
however, given the exacerbation of relations, the public and close link of the institute to the
Kremlin immediately placed the institute in a “non-grata” position that, in the last analysis, led to
its liquidation because it could not fulfill the tasks set for it.

         is also located on US territory: a branch of it (now independent) is the
          in Moscow; however, as noted earlier, the head of the organization is now a US citizen
and also a hired worker who directly depends on the American businessman
and (according to unconfirmed but plausible data) in undetermined relations with
                  , the former head of the            company. It would be strange to expect from
this center a consistent policy of forming a positive background for work with the Russian
diplomatic mission in the USA. Formally                  declares a pro-Russian agenda in US
foreign policy yet, last year, the banker financing the center, an investor in the now reorganized
                   may, in connection with events that occurred in the Russian banking system and
the reorganization of his bank, either put an end to the pro-Russian line or close the center. The
first prognosis is already confirmed in practice – on the center’s website
                                there were previously pro-Russian materials supporting the policy of
Russia, taking a neutral position and recommending that the US leadership cooperate with the
RF. However, now (see illustration 1, dated February 26, 2016) the character of the materials
has changed to a negative one. The author concedes that the change in rhetoric coincides with
                         failure in Russia. An organization like that is unlikely to become a channel
of informal communication and a center for spreading dialogue between Russia and the USA.



                                              1
                                         UNCLASSIFIED
         Case 1:18-cr-00218-TSC Document 99-7 Filed 04/19/19 Page 4 of 6
                                         UNCLASSIFIED


         Pro-Russian cultural centers for developing literature and music no doubt play an
important role in preparing the background and developing informal communication; however,
they are, as a rule, unsystematic, and are not authoritative in political and business circles.
         To a certain degree, support centers for immigrants from Russia further the attainment of
these goals, inasmuch as new US citizens immigrating from Russia or the USSR maintain
contacts with the country of their previous citizenship but they often strive to cut off interaction
completely and to represent the country of their previous citizenship as a hateful place in which
their previous life was, for one reason or another, unsuccessful, and that is why they came to the
United States. That category experience natural nostalgia, as a rule towards the time of
personality crisis at the age of 50, when they remember their youth and their negative memories
are effaced, yet by that time their relations with Russia have already been broken off and their
contacts are out of date. What is more, communities of immigrants represent haphazard entities,
interest groups of a sort, and cannot become an agent of influence.
         The fact that, on US territory, there are a certain number of opposition activists
only aggravates the state of affairs. As a rule, these activists speak good English and take
pleasure in actively transmitting their hatred toward the RF in the press, recounting tales about
the terrible injustice done to them in Russia, the torture and the derision, obviously exaggerating
the proportions of their misfortune.
         In such a situation it is very hard to expect a positive background for official
diplomacy and the existence of informal channels of communication.
         However, in the USA there are groups of scholars, businessmen and politicians who
entertain positive views on the outlook for interrelations between Russia and the USA.
Many of them are found on the very highest rungs of the hierarchy inside the US
establishment. These are the very groups with which it would make sense to build dialogue,
supporting and warming their positive inclinations, providing support for those initiatives.
         One such group is that of                                                          In 2012,
under the leadership of                   adherents of such a position visited Moscow and met with
several senators of the SF FS RF. Yet, having received no gesture of response from Russians,
they shifted their attention to domestic US projects in subsequent years. Nevertheless,
          did not change his position or lose faith in the possibility of cooperation between the
countries, taking the position of waiting for a gesture of response on the part of Russia.
         In February 2016                                 met with                      Deputy
Chairman of the TsB RF and Maria Butina, founder of the Russian national civic movement
Right to Bear Arms. The meeting took place at the Americans’ initiative.                      had met
previously with                  at the time of his trip to Moscow in 2012 and has a genuine and
deep respect for                               Ms. Butina is united with          by the presence of
mutual friends in the                                                        , which in December 2015
made its first official visit to Moscow, where it met with, among others, S. Lavrov, Minister of
Foreign Affairs, I. Shchegolev and Yu. Trutnev, Assistants to the President, and also D. Rogozin,
Vice-Premier.


                                              2
                                         UNCLASSIFIED
         Case 1:18-cr-00218-TSC Document 99-7 Filed 04/19/19 Page 5 of 6
                                          UNCLASSIFIED


        Somewhat distraught by his unsuccessful attempt to establish informal communication
with the Russian elite in 2012,            nevertheless promised to think about the possibility of
renewing his support for the project. As early as the next day he announced that the Americans
would again take up the topic, provided he saw corresponding readiness for dialogue on the part
of Russia.
        A week later Ms. Butina visited the residence of the                                      In the
framework of the conversation still more trusting relations were established between the parties,
and details of the Americans’ first step towards setting up an informal channel of communication
were discussed. On the part of                 proposal was made to organize 3 events in
Washington and New York May 23-25, 2016 for the purpose of gathering pro-Russian
American politicians, scholars and business people and discussing how to set up an
informal channel of communication on the basis of such regular meetings in the USA and
Russia.
        It is noteworthy that, in spite of the fact that         is a              persons from the
left and right wings of American politics and business will be present, who, nevertheless, concur
on the position that cooperation between Russia and the USA is important. According to the
organizer’s conception, all the events will take place without press coverage. The organizer
assumes this to be possible only if the Russians in attendance show signs of being ready for
dialogue. As participants he above all sees                  and Ms. Butina, and also presumes the
participation of still another representative of Russian business and politics, leaving the
choice of the person to the Russians’ discretion.
        Provided there is corresponding interest on the part of Russia,                   plans
include holding an analogous series of events in Moscow in October 2016. It is also
noteworthy that           enjoys proximity to the formation of the administration of the new
White House (irrespective of which side wins) and for that reason presumes that those events
must help experts in the White House to form the right relationship to Russia. In the capacity of
attendees at the events there will necessarily be future representatives of the presidential
administrations of both the Republicans and the Democrats
        Furthermore, in the framework of the annual scholarly conference on foreign policy
based at               University, Washington, District of Columbia, in September, 2016, which
         is sponsoring, a special section on Russia will be opened, at which Russians are at liberty
to propose the speakers.
        In addition to the aforesaid            sponsors the American journal,
                in which he is asking                 o write an article to consolidate his authority in
US intellectual circles.
        The indicated initiative may become the main channel of Russian-American informal
communication mentioned at the beginning of the document, a platform for finding commonality
among the interests of business, politics, culture and society, which will generate the necessary
background for promoting pro-Russian sentiment in the USA. The special advantage of this
proposal resides in the fact that the presence of bilateral interest will, on the one hand, cancel out


                                               3
                                          UNCLASSIFIED
        Case 1:18-cr-00218-TSC Document 99-7 Filed 04/19/19 Page 6 of 6
                                       UNCLASSIFIED


the questions of American ill-wishers about “the Kremlin’s hand” in the organization and in
attempts at propaganda and, on the other hand, will make it possible to exert the speediest and
most effective influence on the process of making decisions in the American establishment. In
connection with the aforesaid, the author assumes that it is possible not to impede the emergence
of this channel, and also to facilitate its development by means of providing a platform for
communication in Moscow and St. Petersburg in October 2016.




                                            4
                                       UNCLASSIFIED
